 

Exhibit 10.7

 

GUARANTY AGREEMENT

 

This GUARANTY AGREEMENT is dated and effective as of December 29, 2017 (as
amended, restated or modified from time to time, the “Guaranty”), and is made by
INVENTERGY, INC., a corporation organized and existing under the laws of the
State of Delaware, EON COMMUNICATIONS SYSTEMS, INC., a corporation organized and
existing under the laws of the State of Delaware, INVENTERGY HOLDING, LLC, a
limited liability company organized and existing under the laws of the State of
Delaware, INVENTERGY INNOVATIONS, LLC, a limited liability company organized and
existing under the laws of the State of Delaware, and INVENTERGY LBS, LLC, a
limited liability company organized and existing under the laws of the State of
Delaware (each, a “Guarantor” and together, the “Guarantors”), in favor of TCA
GLOBAL CREDIT MASTER FUND, LP, a limited partnership organized and existing
under the laws of the Cayman Islands (the “Buyer”).

 

WHEREAS, pursuant to a Securities Purchase Agreement dated and effective as of
even date herewith (the “Purchase Agreement”) by and between Inventergy Global,
Inc., a corporation organized and existing under the laws of the State of
Delaware (the “Company”), and the Buyer, the Company has agreed to issue to the
Buyer and the Buyer has agreed to purchase from Company certain senior secured,
redeemable debentures (the “Debentures”), as more specifically set forth in the
Purchase Agreement; and

 

WHEREAS, in order to induce Buyer to purchase the Debentures, and with full
knowledge that Buyer would not purchase the Debentures without this Guaranty,
the Guarantors have agreed to execute and deliver this Guaranty to Buyer, for
the benefit of Buyer, as security for the Obligations;

 

WHEREAS, the Guarantors are subsidiaries of the Company and will significantly
benefit from Buyer’s purchase of the Debentures from the Company; and

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties each
intending to be legally bound, hereby do agree as follows:

 

1.           OBLIGATIONS GUARANTEED

 

The Guarantors hereby guarantee and become sureties to Buyer for the full,
prompt and unconditional payment and performance of the Obligations, when and as
the same shall become due, whether at the stated maturity date, by acceleration
or otherwise, and the full, prompt and unconditional performance of each term
and condition to be performed by Company under the Debentures and the other
Transaction Documents. This Guaranty is a primary obligation of the Guarantors
and shall be a continuing inexhaustible Guaranty. This is a guaranty of payment
and not of collection. Buyer may require the Guarantors to pay and perform their
liabilities and obligations under this Guaranty and may proceed immediately
against the Guarantors without being required to bring any proceeding or take
any action against Company or any other Person prior thereto; the liability of
the Guarantors hereunder being independent of and separate from the liability of
Company, any other guarantor, any other Person, and the availability of other
collateral security for the Debentures and the other Transaction Documents.

 

 

 

 

2.           DEFINITIONS

 

All capitalized terms used in this Guaranty that are defined in the Purchase
Agreement shall have the meanings assigned to them in the Purchase Agreement,
unless the context of this Guaranty requires otherwise.

 

3.           REPRESENTATIONS AND WARRANTIES. The Guarantors represent and
warrant to Buyer as follows:

 

3.1.          Organization, Powers. The Guarantors: (i) are each a corporation
or limited liability company, as applicable, organized and existing under the
laws of the State of Delaware; (ii) have the power and authority to own their
properties and assets and to carry on their business as now being conducted and
as now contemplated; and (iii) have the power and authority to execute, deliver
and perform (and the officer or manager executing this Guaranty on behalf of
each of the Guarantors has been duly authorized to so act and execute this
Guaranty on behalf of the Guarantors), and by all necessary action has
authorized the execution, delivery and performance of, all of its obligations
under this Guaranty and any other Transaction Documents to which it is a party.

 

3.2.          Execution of Guaranty. This Guaranty, and each other Transaction
Document to which the Guarantors are a party, have been duly executed and
delivered by the Guarantors. Execution, delivery and performance of this
Guaranty and each other Transaction Document to which the Guarantors are a party
will not: (i) violate any provision of any law, rule or regulation, any
judgment, order, writ, decree or other instrument of any governmental authority,
or any provision of any contract or other instrument to which the Guarantors are
a party or by which the Guarantors or any of their properties or assets are
bound; (ii) result in the creation or imposition of any lien, claim or
encumbrance of any nature, other than the liens created by the Transaction
Documents; and (iii) require any consent from, exemption of, or filing or
registration with, any governmental authority or any other Person, other than
any filings in connection with the liens created by the Transaction Documents.

 

3.3.          Obligations of Guarantors. This Guaranty and each other
Transaction Document to which the Guarantors are a party are the legal, valid
and binding obligations of the Guarantors, enforceable against the Guarantors in
accordance with their terms, except as the same may be limited by bankruptcy,
insolvency, reorganization or other laws relating to or affecting the
enforcement of creditors’ rights generally or by equitable principles which may
affect the availability of specific performance and other equitable remedies.
The purchase of the Debenture by Buyer and the assumption by the Guarantors of
their obligations hereunder and under any other Transaction Document to which
the Guarantors are a party will result in material benefits to Guarantor. This
Guaranty was entered into by the Guarantors for commercial purposes.

 

 2 

 

 

3.4.          Litigation. There is no demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever at law or in equity or by or before any
governmental authority now pending or, to the knowledge of the Guarantors,
threatened, against or affecting the Guarantors or any of their properties,
assets or rights which, if adversely determined, would materially impair or
affect: (i) the value of any collateral securing the Obligations; (ii) the
Guarantors’ right to carry on its business substantially as now conducted (and
as now contemplated); (iii) the Guarantors’ financial condition; or (iv) the
Guarantors’ capacity to consummate and perform its obligations under this
Guaranty or any other Transaction Document to which the Guarantors are a party.

 

3.5.          No Defaults. The Guarantors are not in default beyond the
expiration of any applicable grace or cure periods, in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained herein or in any contract or other instrument to which each Guarantor
is a party or by which each Guarantor or any of its properties or assets are
bound.

 

3.6.          No Untrue Statements. To the knowledge of each Guarantor, no
Transaction Document or other document, certificate or statement furnished to
Buyer by or on behalf of Company or each Guarantor contains any untrue statement
of a material fact or omits to state a material fact necessary in order to make
the statements contained herein and therein not misleading. Each Guarantor
acknowledges that all such statements, representations and warranties shall be
deemed to have been relied upon by Buyer as an inducement to purchase the
Debentures.

 

4.           NO LIMITATION OF LIABILITY

 

4.1.          Each Guarantor acknowledges that the obligations undertaken herein
involve the guaranty of obligations of a Person other than the Guarantors and,
in full recognition of that fact, each Guarantor consents and agrees that Buyer
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness of this Guaranty: (i)
change the manner, place or terms of payment of (including, without limitation,
any increase or decrease in the principal amount of the Obligations or the
interest rate), and/or change or extend the time for payment of, or renew,
supplement or modify, any of the Obligations, any security therefor, or any of
the Transaction Documents evidencing same, and the Guaranty herein made shall
apply to the Obligations and the Transaction Documents as so changed, extended,
renewed, supplemented or modified; (ii) sell, exchange, release, surrender,
realize upon or otherwise deal with in any manner and in any order, any property
securing the Obligations; (iii) supplement, modify, amend or waive, or enter
into or give any agreement, approval, waiver or consent with respect to, any of
the Obligations, or any part thereof, or any of the Transaction Documents, or
any additional security or guaranties, or any condition, covenant, default,
remedy, right, representation or term thereof or thereunder; (iv) exercise or
refrain from exercising any rights against Company or other Persons (including
the Guarantors) or against any security for the Obligations; (v) accept new or
additional instruments, documents or agreements in exchange for or relative to
any of the Transaction Documents or the Obligations, or any part thereof;
(vi) accept partial payments on the Obligations; (vii) receive and hold
additional security or guaranties for the Obligations, or any part thereof;
(viii) release, reconvey, terminate, waive, abandon, fail to perfect,
subordinate, exchange, substitute, transfer and/or enforce any security or
guaranties, and apply any security and direct the order or manner of sale
thereof as Buyer, in its sole and absolute discretion, may determine; (ix) add,
release, settle, modify or discharge the obligation of any maker, endorser,
guarantor, surety, obligor or any other Person who is in any way obligated for
any of the Obligations, or any part thereof; (x) settle or compromise any
Obligations, whether in a Proceeding or not, and whether voluntarily or
involuntarily, dispose of any security therefor (with or without consideration
and in whatever manner Buyer deems appropriate), and subordinate the payment of
any of the Obligations, whether or not due, to the payment of liabilities owing
to creditors of Company other than Buyer and each Guarantor; (xi) consent to the
merger, change or any other restructuring or termination of the corporate
existence of Company or any other Person, and correspondingly restructure the
Obligations, and any such merger, change, restructuring or termination shall not
affect the liability of the Guarantors or the continuing effectiveness hereof,
or the enforceability hereof with respect to all or any part of the Obligations;
(xii) apply any sums it receives, by whomever paid or however realized, to any
of the Obligations and/or (xiii) take any other action which might constitute a
defense available to, or a discharge of, Company or any other Person (including
the Guarantors) in respect of the Obligations.

 

 3 

 

 

4.2.          The invalidity, irregularity or unenforceability of all or any
part of the Obligations or any Transaction Document, or the impairment or loss
of any security therefor, whether caused by any action or inaction of Buyer, or
otherwise, shall not affect, impair or be a defense to each Guarantor’s
obligations under this Guaranty.

 

4.3.          Upon the occurrence and during the continuance of any Event of
Default, Buyer may enforce this Guaranty independently of any other remedy,
guaranty or security Buyer at any time may have or hold in connection with the
Obligations, and it shall not be necessary for Buyer to marshal assets in favor
of Company, any other guarantor of the Obligations or any other Person or to
proceed upon or against and/or exhaust any security or remedy before proceeding
to enforce this Guaranty. Each Guarantor expressly waives any right to require
Buyer to marshal assets in favor of Company or any other Person, or to proceed
against Company or any other guarantor of the Obligations or any collateral
provided by any Person, and agrees that Buyer may proceed against any obligor
(including the Guarantors) and/or the collateral in such order as Buyer shall
determine in its sole and absolute discretion. Buyer may file a separate action
or actions against Guarantor, whether action is brought or prosecuted with
respect to any security or against any other Person, or whether any other Person
is joined in any such action or actions. Each Guarantor agrees that Buyer and
Company may deal with each other in connection with the Obligations or
otherwise, or alter any contracts or agreements now or hereafter existing
between them, in any manner whatsoever, all without in any way altering or
affecting the security of this Guaranty.

 

 4 

 

 

4.4.          Each Guarantor expressly waives, to the fullest extent permitted
by applicable law, any and all defenses which each Guarantor shall or may have
as of the date hereof arising or asserted by reason of: (i) any disability or
other defense of Company, or any other guarantor for the Obligations, with
respect to the Obligations; (ii) the unenforceability or invalidity of any
security for or guaranty of the Obligations or the lack of perfection or
continuing perfection or failure of priority of any security for the
Obligations; (iii) the cessation for any cause whatsoever of the liability of
Company, or any other guarantor of the Obligations (other than by reason of the
full payment and performance of all Obligations (other than contingent
indemnification obligations)); (iv) any failure of Buyer to marshal assets in
favor of Company or any other Person; (v) any failure of Buyer to give notice of
sale or other disposition of collateral to Company or any other Person or any
defect in any notice that may be given in connection with any sale or
disposition of collateral; (vi) any failure of Buyer to comply with applicable
laws in connection with the sale or other disposition of any collateral or other
security for any Obligations, including, without limitation, any failure of
Buyer to conduct a commercially reasonable sale or other disposition of any
collateral or other security for any Obligations; (vii) any act or omission of
Buyer or others that directly or indirectly results in or aids the discharge or
release of Company or any other guarantor of the Obligations, or of any security
or guaranty therefor by operation of law or otherwise; (viii) any law which
provides that the obligation of a surety or guarantor must neither be larger in
amount or in other respects more burdensome than that of the principal or which
reduces a surety’s or guarantor’s obligation in proportion to the principal
obligation; (ix) any failure of Buyer to file or enforce a claim in any
bankruptcy or other proceeding with respect to any Person; (x) the election by
Buyer, in any bankruptcy proceeding of any Person, of the application or
non-application of Section 1111(b)(2) of the United States Bankruptcy Code; (xi)
any extension of credit or the grant of any lien under Section 364 of the United
States Bankruptcy Code; (xii) any use of collateral under Section 363 of the
United States Bankruptcy Code; (xiii) any agreement or stipulation with respect
to the provision of adequate protection in any bankruptcy proceeding of any
Person; (xiv) the avoidance of any lien or security interest in favor of Buyer
for any reason; (xv) any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against any Person, including without limitation any discharge of, or bar or
stay against collecting, all or any of the Obligations (or any interest thereon)
in or as a result of any such proceeding; or (xvi) any action taken by Buyer
that is authorized by this Section or any other provision of any Transaction
Document. Each Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Obligations.

 

4.5.          This is a continuing guaranty and shall remain in full force and
effect as to all of the Obligations until such date as all amounts owing by
Company to Buyer shall have been paid in full in cash and all obligations of
Company with respect to any of the Obligations shall have terminated or expired
(other than contingent indemnification obligations) (such date is referred to
herein as the “Termination Date”).

 

5.           LIMITATION ON SUBROGATION

 

Until the Termination Date, each Guarantor waives any present or future right to
which each Guarantor is or may become entitled to be subrogated to Buyer’s
rights against Company or to seek contribution, reimbursement, indemnification,
payment or the like, or participation in any claim, right or remedy of Buyer
against Company or any security which Buyer now has or hereafter acquires,
whether or not such claim, right or remedy arises under contract, in equity, by
statute, under common law or otherwise. If, notwithstanding such waiver, any
funds or property shall be paid or transferred to each Guarantor on account of
such subrogation, contribution, reimbursement, or indemnification at any time
when all of the Obligations have not been paid in full, each Guarantor shall
hold such funds or property in trust for Buyer and shall forthwith pay over to
Buyer such funds and/or property to be applied by Buyer to the Obligations.

 

 5 

 

 

6.           COVENANTS

 

6.1.          Financial Statements; Compliance Certificate. No later than ten
(10) days after written request therefore from Buyer, each Guarantor shall
deliver to Buyer: (a) financial statements disclosing all of each Guarantor’s
assets, liabilities, net worth, income and contingent liabilities, all in
reasonable detail and in form reasonably acceptable to Buyer, signed by each
Guarantor, and certified by each Guarantor to Buyer to be true, correct and
complete in all material respects; (b) complete copies of federal tax returns,
including all schedules, each of which shall be signed and certified by each
Guarantor to be true and complete copies of such returns; and (c) such other
information respecting the Guarantors as Buyer may from time to time reasonably
request.

 

6.2.          Subordination of Other Debts. Each Guarantor hereby: (a)
subordinates the obligations now or hereafter owed by Company to each Guarantor
(“Subordinated Debt”) to any and all obligations of Company to Buyer now or
hereafter existing while this Guaranty is in effect, and hereby agrees that each
Guarantor will not request or accept payment of or any security for any part of
the Subordinated Debt, and any proceeds of the Subordinated Debt paid to each
Guarantor, through error or otherwise, shall immediately be forwarded to Buyer
by each Guarantor, properly endorsed to the order of Buyer, to apply to the
Obligations.

 

6.3.          Security for Guaranty. All of each Guarantor’s obligations and
liabilities evidenced by this Guaranty is also secured by all of the Collateral
of the Guarantors pursuant to that certain Security Agreement by and between the
Guarantors and Buyer made of even date herewith (the “Security Agreement”). All
of the agreements, conditions, covenants, provisions, representations,
warranties and stipulations contained in the Security Agreement or any other
Transaction Documents to which the Guarantors are a party which are to be kept
and performed by each Guarantor are hereby made a part of this Guaranty to the
same extent and with the same force and effect as if they were fully set forth
herein, and each Guarantor covenants and agrees to keep and perform them, or
cause them to be kept or performed, strictly in accordance with their terms.

 

7.           EVENTS OF DEFAULT

 

Each of the Events of Default in the Debenture, Purchase Agreement or any other
Transaction Document shall constitute an Event of Default hereunder.

 

8.           REMEDIES.

 

8.1.          Upon an Event of Default, as provided in the Debenture, Purchase
Agreement or any other Transaction Document, all liabilities and obligations of
each Guarantor hereunder shall become immediately due and payable without demand
or notice and, in addition to any other remedies provided by law or in equity,
Buyer may:

 

8.1.1.          Enforce the obligations of each Guarantor under this Guaranty.

 

8.1.2.          To the extent not prohibited by and in addition to any other
remedy provided by law or equity, setoff against any of the Obligations any sum
owed by Buyer in any capacity to each Guarantor whether due or not.

 

 6 

 

 

8.1.3.          Perform any covenant or agreement of the Guarantors in default
hereunder (but without obligation to do so) and in that regard pay such money as
may be required or as Buyer may reasonably deem expedient. Any costs, expenses
or fees, including reasonable attorneys’ fees and costs, incurred by Buyer in
connection with the foregoing shall be included in the Obligations guaranteed
hereby, and shall be due and payable on demand, together with interest at the
highest non-usurious rate permitted by applicable law, such interest to be
calculated from the date of such advance to the date of repayment thereof. Any
such action by Buyer shall not be deemed to be a waiver or release of each
Guarantor hereunder and shall be without prejudice to any other right or remedy
of Buyer.

 

8.2.          Settlement of any claim by Buyer against Company, whether in any
Proceeding or not, and whether voluntary or involuntary, shall not reduce the
amount due under the terms of this Guaranty, except to the extent of the amount
actually paid by Company or any other obligated Person and legally retained by
Buyer in connection with the settlement (unless otherwise provided for herein or
therein).

 

9.           MISCELLANEOUS.

 

9.1.          Disclosure of Financial Information. Buyer is hereby authorized to
disclose any financial or other information about each Guarantor to any
governmental authority having jurisdiction over Buyer or to any present, future
or prospective participant or successor in interest in the Debentures, provided
that any such participant or successor in interest agree to maintain such
information confidential and limit the distribution of such information only to
such persons’ Affiliates’ respective partners, directors, officers, employees,
representatives, advisors and agents, including accountants, legal counsel and
other advisors (it being understood that the persons to whom such disclosure is
made will be informed of the confidential nature of such information and
instructed to keep such information confidential). The information provided may
include, without limitation, amounts, terms, balances, payment history, return
item history and any financial or other information about each Guarantor.

 

9.2.          Remedies Cumulative. The rights and remedies of Buyer, as provided
herein and in any other Transaction Document, shall be cumulative and
concurrent, may be pursued separately, successively or together, may be
exercised as often as occasion therefor shall arise, and shall be in addition to
any other rights or remedies conferred upon Buyer at law or in equity. The
failure, at any one or more times, of Buyer to exercise any such right or remedy
shall in no event be construed as a waiver or release thereof. Buyer shall have
the right to take any action it deems appropriate without the necessity of
resorting to any collateral securing this Guaranty.

 

9.3.          Integration. This Guaranty and the other Transaction Documents
constitute the sole agreement of the parties with respect to the transactions
contemplated hereby and thereby and supersede all oral negotiations and prior
writings with respect thereto.

 

9.4.          Attorneys’ Fees and Expenses. If Buyer retains the services of
counsel by reason of a claim of an Event of Default hereunder or under any of
the other Transaction Documents, or on account of any matter involving this
Guaranty, or for examination of matters subject to Buyer’s approval under the
Transaction Documents, all costs of suit and all reasonable attorneys’ fees and
such other reasonable expenses so incurred by Buyer shall forthwith, on demand,
become due and payable and shall be secured hereby.

 

 7 

 

 

9.5.          No Implied Waiver. Buyer shall not be deemed to have modified or
waived any of its rights or remedies hereunder unless such modification or
waiver is in writing and signed by Buyer, and then only to the extent
specifically set forth therein. A waiver in one event shall not be construed as
continuing or as a waiver of or bar to such right or remedy on a subsequent
event.

 

9.6.          Waiver. Except as otherwise provided herein or in any of the
Transaction Documents, each Guarantor waives notice of acceptance of this
Guaranty and notice of the Obligations and waives notice of default,
non-payment, partial payment, presentment, demand, protest, notice of protest or
dishonor, and all other notices to which each Guarantor might otherwise be
entitled or which might be required by law to be given by Buyer. Each Guarantor
waives the right to any stay of execution and the benefit of all exemption laws,
to the extent permitted by law, and any other protection granted by law to
guarantors, now or hereafter in effect with respect to any action or proceeding
brought by Buyer against it. Each Guarantor irrevocably waives all claims of
waiver, release, surrender, alteration or compromise and the right to assert
against Buyer any defenses, set-offs, counterclaims, or claims that each
Guarantor may have at any time against Company or any other party liable to
Buyer.

 

9.7.          No Third Party Beneficiary. Except as otherwise provided herein,
Guarantor and Buyer do not intend the benefits of this Guaranty to inure to any
third party and no third party (including Company) shall have any status, right
or entitlement under this Guaranty.

 

9.8.          Partial Invalidity. The invalidity or unenforceability of any one
or more provisions of this Guaranty shall not render any other provision invalid
or unenforceable. In lieu of any invalid or unenforceable provision, there shall
be added automatically a valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.

 

9.9.          Binding Effect. The covenants, conditions, waivers, releases and
agreements contained in this Guaranty shall bind, and the benefits thereof shall
inure to, the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns; provided, however, that this
Guaranty cannot be assigned by each Guarantor without the prior written consent
of Buyer, and any such assignment or attempted assignment by each Guarantor
shall be void and of no effect with respect to the Buyer.

 

9.10.         Modifications. This Guaranty may not be supplemented, extended,
modified or terminated except by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification or discharge is
sought.

 

 8 

 

 

9.11.         Sales or Participations. Buyer may from time to time sell or
assign the Debentures, in whole or in part, or grant participations in the
Debentures and/or the obligations evidenced thereby without the consent of
Company or the Guarantors (other than as provided in the Purchase Agreement),
provided, however, Buyer shall provide written notice to Company and the
Guarantors of any such assignment or grant of participations. The holder of any
such sale, assignment or participation, if the applicable agreement between
Buyer and such holder so provides, shall be: (a) entitled to all of the rights,
obligations and benefits of Buyer (to the extent of such holder’s interest or
participation); and (b) deemed to hold and may exercise the rights of setoff or
banker’s lien with respect to any and all obligations of such holder to the
Guarantors (to the extent of such holder’s interest or participation), in each
case as fully as though each Guarantor was directly indebted to such holder.
Buyer may in its discretion give notice to the Guarantors of such sale,
assignment or participation; however, the failure to give such notice shall not
affect any of Buyer’s or such holder’s rights hereunder.

 

9.12.         MANDATORY FORUM SELECTION. Any dispute arising under, relating to,
or in connection with THIS GUARANTY or related to any matter which is the
subject of or incidental to THIS GUARANTY, ANY OTHER TRANSACTION DOCUMENT, OR
THE COLLATERAL (whether or not such claim is based upon breach of contract or
tort) shall be subject to the exclusive jurisdiction and venue of the state
and/or federal courts located in Broward County, Florida; provided, however,
BUYER may, at its sole option, elect to bring any action in any other
jurisdiction. This provision is intended to be a “mandatory” forum selection
clause and governed by and interpreted consistent with Florida law OR NEVADA
LAW, AS APPLICABLE. EACH GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND CONSENT THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO EACH GUARANTOR, AS SET FORTH HEREIN
OR IN THE MANNER PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF COURT OR
OTHERWISE.

 

9.13.          Notices. All notices, requests and demands to or upon Buyer or
the Guarantors, to be effective, shall be delivered in the manner and addressed
at the applicable address set forth in the Purchase Agreement. Each Guarantor
agrees and acknowledges that notice to each of them may be sent and delivered to
the Company, as required under the Purchase Agreement, and such notice to the
Company shall be deemed valid and effective notice to each Guarantor hereunder.

 

9.14.         Governing Law. Except in the case of the Mandatory Forum Selection
clause set forth in Section 9.12 hereof, this Guaranty shall be governed by and
construed in accordance with the substantive laws of the State of Nevada without
reference to conflict of laws principles.

 

9.15.         Joint and Several Liability. The word “Guarantor” or “Guarantors”
shall mean all of the undersigned persons, if more than one, and their liability
shall be joint and several. The liability of the Guarantors shall also be joint
and several with the liability of any other guarantor under any other guaranty.

 

 9 

 

 

9.16.         Continuing Enforcement. If, after receipt of any payment of all or
any part of the Obligations, Buyer is compelled or reasonably agrees, for
settlement purposes, to surrender such payment to any person or entity for any
reason (including, without limitation, a determination that such payment is void
or voidable as a preference or fraudulent conveyance, an impermissible setoff,
or a diversion of trust funds), then this Guaranty shall continue in full force
and effect or be reinstated, as the case may be, and each Guarantor shall be
liable for, and shall indemnify, defend and hold harmless Buyer with respect to
the full amount so surrendered. The provisions of this Section shall survive the
termination of this Guaranty and shall remain effective notwithstanding the
payment of the Obligations, the cancellation, conversion or redemption of the
Debentures, this Guaranty or any other Transaction Document, the release of any
security interest, lien or encumbrance securing the Obligations or any other
action which Buyer may have taken in reliance upon its receipt of such payment.
Any cancellation, release or other such action shall be deemed to have been
conditioned upon any payment of the Obligations having become final and
irrevocable.

 

9.17.         WAIVER OF JURY TRIAL. EACH GUARANTOR AGREES THAT, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY SUIT, ACTION OR PROCEEDING, WHETHER CLAIM OR
COUNTERCLAIM, BROUGHT BY LENDER OR THE GUARANTORS ON OR WITH RESPECT TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE DEALINGS OF THE PARTIES WITH RESPECT
HERETO OR THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY. LENDER AND
THE GUARANTORS HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND INTELLIGENTLY,
AND WITH THE ADVICE OF THEIR RESPECTIVE COUNSEL, WAIVE, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR
PROCEEDING. FURTHER, LENDER AND THE GUARANTORS WAIVE ANY RIGHT THEY MAY HAVE TO
CLAIM OR RECOVER, IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY SPECIAL,
EXEMPLARY, PUNITIVE, CONSEQUENTIAL OR OTHER DAMAGES OTHER THAN, OR IN ADDITION
TO, ACTUAL DAMAGES. EACH GUARANTOR ACKNOWLEDGES AND AGREES THAT THIS SECTION IS
A SPECIFIC AND MATERIAL ASPECT OF THIS GUARANTY AND THAT LENDER WOULD NOT
PURCHASE THE DEBENTURES IF THE WAIVERS SET FORTH IN THIS SECTION WERE NOT A PART
OF THIS GUARANTY.

 

[signature page follows ]

 

 10 

 

 

IN WITNESS WHEREOF, Guarantor, intending to be legally bound, has duly executed
and delivered this Guaranty Agreement as of the day and year first above
written.

 

  INVENTERGY, INC.         By: /s/ Joe Beyers   Name: Joe Beyers   Title: Chief
Executive Officer

 

STATE OF   )       )   SS.   COUNTY OF   )  

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Joe Beyers, the Chief Executive Officer of
Inventergy, Inc., a Delaware corporation, who is personally known to me to be
the same person whose name is subscribed to the foregoing instrument, appeared
before me this day in person and acknowledged that he/she signed and delivered
the said instrument as his/her own free and voluntary act and as the free and
voluntary act of said limited liability company, for the uses and purposes
therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

        Notary Public           My Commission Expires:        

 

 11 

 

 

IN WITNESS WHEREOF, Guarantor, intending to be legally bound, has duly executed
and delivered this Guaranty Agreement as of the day and year first above
written.

 

  EON COMMUNICATIONS SYSTEMS, INC.         By: /s/ Joe Beyers   Name: Joe Beyers
  Title: Chief Executive Officer

 

STATE OF   )       )  SS.   COUNTY OF   )  

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Joe Beyers, the Chief Executive Officer of
eOn Communications Systems, Inc., a Delaware corporation, who is personally
known to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said corporation, for the uses and purposes
therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

        Notary Public           My Commission Expires:        

 

 12 

 

 

IN WITNESS WHEREOF, Guarantor, intending to be legally bound, has duly executed
and delivered this Guaranty Agreement as of the day and year first above
written.

 

  INVENTERGY HOLDING, LLC       By: /s/ Joe Beyers   Name: Joe Beyers   Title:
Chief Executive Officer

 

STATE OF   )       )   SS.   COUNTY OF   )  

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Joe Beyers, the Chief Executive Officer of
Inventergy Holding, LLC, a Delaware limited liability company, who is personally
known to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said limited liability company, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

        Notary Public           My Commission Expires:        

 

 13 

 

 

IN WITNESS WHEREOF, Guarantor, intending to be legally bound, has duly executed
and delivered this Guaranty Agreement as of the day and year first above
written.

 

  INVENTERGY INNOVATIONS, LLC         By: /s/ Joe Beyers   Name: Joe Beyers  
Title: Chief Executive Officer

 

STATE OF   )       )   SS.   COUNTY OF   )  

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Joe Beyers, the Chief Executive Officer of
Inventergy Innovations, LLC, a Delaware limited liability company, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said limited liability
company, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

        Notary Public           My Commission Expires:        

 

 14 

 

 

IN WITNESS WHEREOF, Guarantor, intending to be legally bound, has duly executed
and delivered this Guaranty Agreement as of the day and year first above
written.

 

  INVENTERGY LBS, LLC         By: /s/ Joe Beyers   Name: Joe Beyers   Title:
Chief Executive Officer

 

STATE OF   )       )   SS.   COUNTY OF   )  

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Joe Beyers, the Chief Executive Officer of
Inventergy LBS, LLC, a Delaware limited liability company, who is personally
known to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said limited liability company, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

        Notary Public           My Commission Expires:        

 

 15 

 

